Dismissed and Memorandum Opinion filed November 12, 2004








Dismissed and
Memorandum Opinion filed November 12, 2004.
 
In The
 
Fourteenth
Court of Appeals
____________
 
NO. 14-04-00264-CV
____________
 
LEONARD
J. PRUZANSKY AND TIMOTHY FELDMAN, Appellants
 
V.
 
KARYN
K. DEAN, Appellee
 

 
On
Appeal from the 268th District Court
 Fort Bend County, Texas
Trial
Court Cause No. 04‑CV‑133751 
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed March 12, 2004.
On November 2, 2004, the parties filed a motion to dismiss
the appeal in order to effectuate a compromise and settlement agreement.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
 
 
PER CURIAM
 
 
Judgment rendered
and Memorandum Opinion filed November 12, 2004.
Panel consists of
Justices Yates, Edelman, and Guzman.